Title: From George Washington to Patrick Henry, 13 November 1777
From: Washington, George
To: Henry, Patrick



Sir
Head Quarters Whitemarsh [Pa.] 13th Novemr 1777.

I was, two days ago, honored with your favs. of the 29th and 30th October. I wish it were in my power to keep up a more regular Correspondence with the different States, but being exceedingly pressed by a variety of Business, I am often under the necessity of being deficient in that respect. Since the Engagement at Germantown no material alteration has happened in the Situation of the two Armies, Genl Howe has withdrawn himself close within his lines round Philada and we have fallen down with the main Body of the Army to this place about 13 Miles from Philada our light Parties are much nearer and cut off all communication between the Country & City—I am in daily expectation of a Reinforcement from the Northern Army, and Genl Howe has drawn the principal part of his force from New York. Happy would it be for the liberties of this Country could a sufficient head of Men be suddenly collected, to give a fatal Blow to the remainder of her oppressors now drawn together in such a situation, that it would be impossible to make a retreat after the Delaware is rendered unnavigable by Frost. Since the Enemy took possession of Philada their whole attention has been paid to the reduction of Fort Mercer upon the Jersey shore and Fort Mifflin situated upon a small Island in the Delaware. These two posts defend the Chevaux de Frize. In an attack upon the former on the 22d last month the Enemy lost Count Donnop and about 400 Men killed wounded and prisoners and the following day in an attack by water upon Fort Mifflin the Augusta of 64 Guns took fire and blew up and the Merlin of 18 getting on ground was burnt by her own people. As their land Batteries against Fort Mifflin had long proved ineffectual we were in hopes that it would baffle all their attempts, but a few days ago they opened a new Battery within five hundred yards, the Metal of which was so heavy that it has demolished the greatest part of our

Works and I fear we shall be obliged to evacuate it totally. This will be a great disadvantage to us, as the Enemy will not only get up supplies from their Fleet by means of small Vessels, but they will be enabled to annoy our Fleet which lay above the Chevaux de frize—This I think is a pretty exact state of our military operations up to this time.
As we have no immediate occasion for Colo. Harrison’s Regiment of Artillery I would advise that they should be innoculated as soon as circumstances will admit and held ready to march when the service requires them.
The recruiting of our continental Battalions is a thing of so much importance that I wish it were in my power to point out a mode which will fully answer the end. To attempt to inlist upon the Bounty allowed by Congress is fruitless, as the amazing Sums given for substitutes in the Militia, induces all those who would otherwise have gone into the Continental service to prefer a line in which neither duty or discipline is severe, and in which they have a chance of having the Bounty repeated three or four times a year. To this fatal source is owing the ill success of recruiting from one end of the Continent to the other. In my former letters to you upon this subject I mentioned drafting as the only feasible method left, and I am still of the same opinion but how to make this expedient, disagreeable in its nature and appearance, relished by the people I will not undertake to determine. There would be a degree of severity in obliging the person, on whom the lot should fall to serve at all events, and if he was allowed to find a man in his Stead, the price which these kind of substitutes for the War would ask for themselves, would in all probability amount to an enormous sum. Thus you see Sir there are difficulties on all sides, but I trust, if your Legislature think fit to adopt the plan upon the hint I have dropped that their wisdom will point out a mode adequate to the end proposed and agreeable to the genius of the people who are to be the objects of it.
There is another matter of as much importance and no less difficult than the raising of the soldier and that is the cloathing of him. Our importations from abroad are so uncertain from the Number of the Enemy’s Cruisers that infest our Coasts that we can Scarcely count upon any supplies thro’ that channel, and the stock of Goods that were upon hand are so nearly consumed that I look with the greatest concern upon the sufferings of the soldiers for the remainder of this year, and as for the next I view them as naked, except some measures can be fallen upon to collect from the inhabitants of the different States part of their stock of Cloathing, which I fear is but scanty. In this State, very great Collections have been and are now making, and I have sent Officers to Jersey, Delaware and Maryland with the most pressing letters to the respective Governors to give what assistance they can in procuring

Necessaries for their Troops. Blankets, Shoes and stockings are most immediately wanted, but cloathing of any kind would be acceptable at this inclement season, and more especially as we have the greatest prospect of a Winter Campaign.
I hope you will recommend this warmly to your Assembly, and I am certain that if they would immediately lay a very moderate Assessment upon the different Counties, that enough would soon be procured without being felt by the inhabitants to make the number of Men which your state has in the feild comfortable. But all depends upon its being done speedily, or the season will be past before the supply arrives.
The time, for which the original Men of the Nine old Virginia Regiments were raised, will expire in February and from that to April; and it is much to be doubted, whether they will reinlist upon the common Bounty if at all. They will be a loss to the Service as they are seasoned Soldiers and well acquainted with their duty. The Officers commanding the Regiments proposed as an inducement to the men to reinlist to permit them to go home about xmass and remain there till March if our Numbers would admit of this, or the Situation of the Enemy was such that we could conveniently withdraw ourselves into winter quarters. I would chearfully comply with their request for the sake of engaging the Men again, but I fear they cannot be spared. I mention this, lest your legislature in calculating the number of Men wanting to make up your Quota should count upon the Men of the nine Regts before mentioned, thro inadvertency.
